        Case 2:18-cv-08420-RGK-PJW Document 43 Filed 10/30/19 Page 1 of 4 Page ID~~~~
                                                                                 #:256 29
                                                                                                                                                                      ~~~5:5
 U.S. Department of Justice                                            R~C~1V~D G~`~A                          PROCESS RECEIPT AND RETURN
 United States Marshals Service                                        ~A~~".~,~,~,~           ~,~~~~a~       See "Irish•trctions fc~r Service o~Processr-
                                                                                                                                                         b,~ U.S. Marshal°

  PLAINTIFF                                                                                                                  COURT CASE NiJMBER                `'~
  United States ofAmerica                                       1~}~9 ~~~ ~ ~            ~~`   j~~ ~~                        CV 18-8420-RGIC                   t
  DEFENDANT                                                                                                                  TYPE OF PROCESS
  $1,546,076.35 in Bank Funds seized from Republic Bank of Arizona Acct'1889, et al.                                         ComplaindWarrant
                            NAME OF INDIVIDUAL,COMPANY,CORPORATION,ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR'E~NDEMN
         SERVE                                                                                                                                                     ~-•~'
                AT''',      ADDRESS (Sheet a~ RF'D, AparM:enl No., Ciry, State and ZIP Code)
                                                                                                                                                                     ~•

 SEND NbTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                                          Number of process to be
                                                                                                                             served with this Form 28i.            ~
 AUSE~ ,TOI1T1 KuCel'3                                                                                                       Number of parties Yo be ` F           ..m
 312 N, Spring St~~et, ]4th Floor                                                                                            served in this case                   Ca
 LOS AIlgeles, CA 90012                                                                                                      Check for serv'                       ._,;           ^~
                                                                                                                             on U.S.A.                             ~
 SPECIAL IN3`I'RUCT30NS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (lucltrde Brtsiness mirlA/le~~tnle~tllxCsses, ~                                                   ~~
 A1~/ Telep/tane Nrrf~tY~"e~`rs, muf E.stlnraiet! Times Avarlahlefor Servicef:                                          ~—
 Please seize def~n~ant pursuant to CATS ID # 18-USP-001112. Be advised there is a typographical error in the c~mpt~'it~t~rat sus                                                     ~
 $206,156.00,it should e $206,163.88.                                                                               ~- _ - _`
 Signature of Attom        e Originator requesting service on behalf of.      ~ PLAINTIFF                    TELEPHONE NUMBER                      DATA ; -'       ,~—
                                                                               ❑ DEFENDAt~1T                 213-894-3391                      ~   8/1/20~~        "'~
                         SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRTTE BELOW THIS LINE
[ acknowledge receipt for the rota)     Total Process    District of       District to         ~   afar of A thorized USMS Deputy or Clerk                     Date
number ofprocess indicated.                              Origin            Scrvc                                               I
(Sign o~71yjor USM 285 rfnro~~e
                                                 No.~                                                                       ~(a
dtari one US~LI285 is st~brrrilled)     __~ No.~
 I hereby certify az~d return that I ❑have personally served , ❑ have legal evidence of service,Q ha             uted as s'~iown in "Remarks", the process described on the
 individual, company, corporation, etc., at the address shown above on the on the individual, company, corporation, etc. shown at the address inserted below.
     I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks be(ou)
 Name and title of individual served (rfnol shotivn abme)                                                                   Date                   Time                    ~ am

                                                                                                                            9~/ ~.A                err                     ~ Pm
 Address (complete on(y d~ererrt than shown above)                                                                          Sigriahue of U.S. Marshal or Deputy




Service Fee           Total Mileage Charges        Forwarding Fee          Total Charges           Advance Deposits   Amount owed to U.S. Marshal* or
                      (irrck~ding e~zdeavarsJ                                                                         (Amount of Refund*)



~~~s
          Complete as to the actual amount in USMS custody, $206,163.88, which differs from the amount of
          $206,156.00 which is listed in the complaint.




                                                                                                                                                                     Form USM-285
PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                                 Rev. 11118
Case 2:18-cv-08420-RGK-PJW Document 43 Filed 10/30/19 Page 2 of 4 Page ID #:257
       Case 2:18-cv-08420-MRW   Document 7 Filed 10/01/18 Page 1 of 3 Page ID #:58




 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (Cal. Bar No. 274184)
     Assistant United States Attorney
 6
     Asset Forfeiture Section
 7        1400 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-3391
 9        Facsimile: (213) 894-7177
          E-mail:   John.Kucera@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT'
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     ( UNITED STATES OF AMERICA,               No. CV 18-8420-MRW
15
                Plaintiff,                     r~1nRRnnim
16

17

18   $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF
19   ARIZONA ACCOUNT `1889;
     $1,001,731.18 IN BANK FUNDS
20   SEIZED FROM REPUBLIC BANK OF
     ARIZONA ACCOUNT `2592;
21   $206,156.00 IN BANK FUNDS SEIZED
     FROM REPUBLIC BANK OF ARIZONA
22   ACCOUNT `1938; $501,248.14 IN
     BANK FUNDS SEIZED FROM REPUBLIC
23   BANK OF ARIZONA ACCOUNT `8103;
     $251,436.00 IN BANK FUNDS SEIZED
24   FROM REPUBLIC BANK OF ARIZONA
     ACCOUNT `8162; ANY AND ALL FUNDS
25
     SEIZED FROM REPUBLIC BANK OF
26   ARIZONA ACCOUNT `8189;
     $621,832.06 IN U.S. CURRENCY
27   SEIZED FROM PERKINS COIE TRUST
     COMPANY ACCOUNT `0012;
28   $9,882,828.72 IN INVESTMENT
     FUNDS SEIZED FROM PERKINS COIE
     TRUST COMPANY; $34,149,280 IN
Case 2:18-cv-08420-RGK-PJW Document 43 Filed 10/30/19 Page 3 of 4 Page ID #:258
      Case 2:18-cv-08420-MRW Document 7 Filed 10/01/18 Page 2 of 3 Page ID #:59



 i   INVESTMENT FUNDS SEIZED FROM
     ACACIA CONSERVATION FUND LP;
 2   $278.73 IN BANK FUNDS SEIZED
     FROM BANK OF AMERICA ACCOUNT
 3
     `8225; AND $1,038.42 IN BANK
     FUNDS SEIZED FROM BANK OF
 4
     AMERICA ACCOUNT `7054,
 5
               Defendants.
 6

 7

 8        TO: UNITED STATES MARSHALS SERVICE:

 9        A Verified Complaint for Forfeiture having been filed in this

io   action,

ii        IT IS ORDERED that you seize the defendants, $1,546,076.35 in

12   Bank Funds Seized From Republic Bank of Arizona Account `1889;

13   $1,001,731.18 in Bank Funds Seized From Republic Bank of Arizona

14   Account `2592; $206,156.00 in Bank Funds Seized From Republic Bank of

15   Arizona Account `1938; $501,248.14 in Bank Funds Seized From Republic

16   Bank of Arizona Account `8103; $251,436.00 in Bank Funds Seized From

i~   Republic Bank of Arizona Account `8162; Any and All Funds Seized From

is   Republic Bank of Arizona Account `8189; $621,832.06 in U.S. Currency

19   Seized From Perkins Coie Trust Company Account `0012; $9,882,828.72

20   in Investment Funds Seized From Perkins Coie Trust Company;

zi   $34,149,280 in Investment Funds Seized From Acacia Conservation Fund

22   Lp; $278.73 in Bank Funds Seized From Bank of America Account `8225;

23   and $1,038.42 in Bank Funds Seized From Bank of America Account

29   `7054, and cause the same to be detained in your custody, or in the

25   custody of a Substitute Custodian, until further notice of the Court,

26   and that you give due notice to all interested persons that they must

z~   file their Claims and Answers with the Clerk of this Court within the

2a   time allowed by law.




                                           2
Case 2:18-cv-08420-RGK-PJW Document 43 Filed 10/30/19 Page 4 of 4 Page ID #:259
     Case 2:18-cv-08420-MRW Document 7 Filed 10/01/18 Page 3 of 3 Page ID #:60



 i       YOU ARE FURTHER ORDERED to file this process in this Court with

 2   your return promptly after execution.

 3

 4       DATED:    10/1/2018

 5
                                                                      ~~
                                                                     ti
                                                                    z̀
 6

                                                                    m      v
 7                                          KI~2Y K. GRAY, Clerk     ~,~   ~1   ~

 8

                                            Deputy Clerkoof Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           ~j
